Citation Nr: 1531535	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-12 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a headache disability. 

2.  Entitlement to service connection for headaches, to include as secondary to service-connected temporomandibular joint dysfunction (TMJ). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from June 1980 to June 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Per the Veteran's request, a Board hearing was scheduled for February 2015, but he failed to appear.  The appellant has not filed a motion for a new hearing.  Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

It is noted that the RO issued a rating decision in March 2011, which granted service connection for temporomandibular joint dysfunction syndrome and assigned a noncompensable rating, and then a statement of the case in October 2012 following the Veteran's submission of a notice of disagreement as to the assigned rating.  The Veteran filed a substantive appeal in June 2013 and the RO informed him by way of a letter dated in July 2013 that his substantive appeal was untimely filed.  The Veteran was provided notice of his appellate rights and did not appeal that determination.  

It is also noted that the Veteran requested compensation for sleep apnea in March 2015, which appears to remain pending.  This matter is referred to the agency of original jurisdiction for the appropriate consideration.
   
The issue of entitlement to service connection for headaches, to include as secondary to service-connected TMJ, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a November 2006 rating decision, the RO denied the Veteran's claim for service connection of disability manifested by headaches and the Veteran did not appeal that determination. 

2.  Evidence received since the final November 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection of a disability manifested by headaches and raises a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1. The RO's November 2006 denial of the Veteran's claim for service connection of a headache disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received since the November 2006 denial, and the claim of entitlement to service connection for a headache disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening of the Veteran's claims for service connection of a headaches disability, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2014).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence.  "Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required "as to each previously unproven element of a claim."  Id at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's claim for service connection for headaches was denied in an unappealed November 2006 rating decision. The Veteran was notified of the decision and of his appellate rights but did not appeal.  In addition, no additional evidence was received or submitted during the appeal period.  Accordingly, the decision is final. 38 C.F.R. §§ 3.156(a), 20.1103.

In the November 2006 rating decision, the RO denied entitlement to service connection for headaches on the grounds that the evidence did not indicate that the Veteran had a chronic disability manifested by headaches.  The RO cited to a June 2006 VA examination, which did not contain any apparent assessment thereof.  

Since the November 2006 rating decision, new and material evidence has been received in conjunction with the claim.  The RO denied the claim, in part, finding that the evidence did not indicate that the Veteran had a disability manifested by headaches.   The available evidence then of record contained the service records, which noted a few instances of complaints of headaches, as well as the aforementioned VA examination report.  Since then, evidence relating to the assessment of tension headaches  and chronic headaches has been associated with the record.  See e.g. January 2012 VA examination report and July 2011 VA treatment record.  The evidence is thus new and material and the claim is reopened.  New and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra.  The underlying claim is addressed below in the remand section.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a headache disability and the claim is reopened; to this extent only is the appeal granted.


REMAND

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The medical examinations of record are insufficient to decide the claims for service connection of headaches.  A January 2012 VA examination reflects an assessment of tension headaches, related to stress, with the examiner remarking that the Veteran "had many risk factors for headaches," including "non-compliance."  The opinions do not address whether the disorder is aggravated by the service-connected TMJ.  Thus, additional medical inquiry is warranted.  

It is noted that the issue on appeal is inextricably intertwined with the sleep apnea issue that was referred to the agency of original jurisdiction in the Introduction.  See VA examination report of November 2010 (headaches are a part of the clinical presentation of sleep apnea).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature, extent, onset and etiology of any headache disability.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed. 

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any headache disability, to include tension headaches, is related to service.  See e.g., service treatment record dated in April 2006 noting that the Veteran's symptoms consist of closing his jaw tightly which causes headaches, service treatment record dated in June 1990 indicating he hit his head on a counter and had a headache, and service treatment records dated in February and March 1999 reflecting complaints of headaches.

The examiner is also asked to address whether it is at least as likely as not that any diagnosed disability is due to or caused by the service-connected TMJ.

Is it at least as likely as not that any diagnosed disability is aggravated (i.e., worsened) beyond the natural progress by the service-connected TMJ.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's headache disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected TMJ.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

2.  After completing adjudication of the inextricably intertwined sleep apnea matter that was referred to the agency of original jurisdiction in the Introduction, take any additional development action that is warranted on the headaches matter and then readjudicate the claim.  

If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


